FILED
                             NOT FOR PUBLICATION                            JUN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE ANTONIO BEJARANO                            No. 09-74024
TARABILLO,
                                                 Agency No. A099-122-190
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Jose Antonio Bejarano Tarabillo, a native and citizen of Bolivia, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying his motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005),

and we deny the petition for review.

      The agency did not abuse its discretion in denying Bejarano Tarabillo’s

motion to reopen on the ground that he failed to present clear and convincing

evidence indicating a strong likelihood his marriage was bona fide, and therefore

did not establish prima facie eligibility for adjustment of status. See 8 C.F.R.

§ 204.2(a)(1)(iii)(B); Malhi v. INS, 336 F.3d 989, 993-94 (9th Cir. 2003).

      Bejarano Tarabillo’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                       09-74024